Citation Nr: 1139426	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  04-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for arthritis of the legs.

5.  Entitlement to service connection for arthritis of the shoulders.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a foot disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Additionally, the Veteran was afforded a Central Office Hearing before the undersigned Veterans Law Judge in November 2009.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In January 2010, the Board remanded this matter to the RO for further action.  

As a final introductory matter, it does not appear that the following issue has been addressed by the agency of original jurisdiction (AOJ).   A VA doctor diagnosed the Veteran with tinnitus in a June 2005 VA treatment record.  As the AOJ has not yet adjudicated whether to reopen the claim of service connection for tinnitus, the Board does not have jurisdiction, and it is referred back to the AOJ for appropriate action.  

The issues of service connection for a left ankle, left knee, hearing loss, leg, shoulders, back, and foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a foot disability was previously denied in a March 1970 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the March 1970 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a foot disability and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claim of entitlement to service connection for a back disability was previously denied in a March 1970 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

4.  The evidence associated with the claims file subsequent to the March 1970 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 1970 rating decision that denied the Veteran's claim of entitlement to service connection for a foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final March 1970 determination wherein the RO denied the Veteran's claim of entitlement to service connection for a foot disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

3.  The March 1970 rating decision that denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

4.  Evidence received since the final March 1970 determination wherein the RO denied the Veteran's claim of entitlement to service connection for a back disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a foot disability and a back disability.  The RO originally denied the Veteran's claims of entitlement to service connection for a foot disability and a back disability in a decision dated March 1970.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claims of entitlement to service connection for a foot disability and a back disability was initially denied in a March 1970 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records.  Subsequently, VA outpatient treatment records, private medical records, a hearing transcript, and personal statements by the Veteran have been associated with the claims file. 

The claims were denied as there was, among other things, no evidence of a current diagnosis of a foot or back disability.  The evidence submitted subsequent to the March 1970 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the March 1970 decision suggests that the Veteran has a current diagnosis of degenerative disc disease of the back and is seeking treatment for this condition.  Additionally, the evidence suggests that the Veteran was treated for foot pain.  The Veteran further testified that he has a permanent bump on his foot from an in-service incident where he jumped into a foxhole while serving in Vietnam.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final March 1970 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claims of service connection for a foot disability and a back disability are reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a foot disability, is reopened.  To this extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for a back disability, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claims of service connection for a foot disability and a back disability were reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for arthritis of the left ankle, arthritis of the left knee, hearing loss, arthritis of the legs, arthritis of the shoulders, a back disability, and a foot disability. 

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  ("[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.").  See id.

The Veteran contends that his left ankle, left knee, and foot disabilities were incurred in-service, when he jumped in a fox hole when his unit was under attack in Vietnam.  Additionally, the Veteran contends that arthritis of his legs, shoulders, and back are secondary to his left ankle and left knee disabilities.  He contends that he has bilateral hearing loss as a result of his active service, due to heavy artillery fire in Vietnam and his Military Occupational Specialty (MOS) as a combat engineer.

The Veteran's entrance and separation examinations are void for any disabilities.  The Veteran's service treatment records show that the Veteran reported foot, ankle, knee, and back pain while in-service.  In a December 1967 service treatment record, the Veteran complained of left ankle and knee pain.  The doctor noted swelling, and the Veteran was treated with an ace bandage and returned to light duty with no diagnosis.  Additionally, in February 1969, the Veteran complained of pain in his lower left back.  The doctor's impression was that the Veteran had a lumbosacral strain, and a July 1969 report noted that the Veteran had left ankle pain after twisting his left foot playing basketball.  The doctor noted that the Veteran's left foot was swollen and diagnosed him with a sprain.  

Additionally, VA outpatient treatment records and private treatment records show that the Veteran has been treated for osteoarthritis, chronic shoulder pain, degenerative disc disease, degenerative joint disease of the left knee, leg pain, and foot pain.  Additionally, a June 2005 VA treatment record noted a diagnosis of hearing loss and tinnitus.  

The Veteran was afforded a Central Office Hearing in November 2009.  The Veteran reported that he was continuously exposed to traumatic noise while in Vietnam and the military.  Additionally, the Veteran reported that he was exposed to noise from construction, as a combat engineer.  The Veteran also stated that he has talked loud ever since he was released from service, and he reported that he dove into a foxhole while in-service, and six more people dove on top of him.  The Veteran stated that his left knee, foot, and ankle were injured in that incident.  He also reported that he has a problem with the arch of his foot, which is caused by his knee being out of line.  Furthermore, he reported that he has a permanent bump on his foot every since the in-service incident.  Finally, the Veteran reported that his low back and shoulders are a result of his altered gait, which caused him to walk differently.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for these multiple conditions, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's arthritis of the left ankle, arthritis of the left knee, hearing loss, arthritis of the legs, arthritis of the shoulders, a back disability, and a foot disability.  Although the Veteran has been seeking treatment from the VA for these conditions, it remains unclear to the Board whether the Veteran has a current diagnosis for all of the claimed conditions and, if so, whether these conditions are related to his in-service jump into a foxhole, military noise exposure, or to any other aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's left ankle, left knee, hearing loss, legs, shoulders, back, and a foot disabilities are therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the AMC for the following action:

1) The RO/AMC should schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his left ankle, left knee, leg, shoulders, back, and foot disabilities.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

A) The examiner should diagnose any left ankle disability found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current left ankle disability, had its onset in service or is related to any in-service disease, event, or injury, to include a dive into a foxhole and/or injuries documented in December 1967 and July 1969.

B) The examiner should diagnose any left knee disability found to be present, to include degenerative joint disease.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current left knee disability, had its onset in service or is related to any in-service disease, event, or injury, to include a dive into a foxhole and/or an injury documented in December 1967. 

C) The examiner should diagnose any leg disability found to be present, to include arthritis.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current leg disability, had its onset in service or is related to any in-service disease, event, or injury.

If the Veteran's left ankle and/or knee disability is service connected, the examiner should stated whether it is at least as likely as not that the Veteran's leg condition, diagnosed as arthritis, was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected left ankle and/or knee disability.  Please specifically address whether there was any increase in severity of the Veteran's leg condition, to include arthritis, that was proximately due to or the result of the Veteran's left ankle and/or knee disability, and not due to the natural progress of the Veteran's leg condition. 

D) The examiner should diagnose any shoulder disability found to be present, to include arthritis.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current shoulder disability, had its onset in service or is related to any in-service disease, event, or injury.

If the Veteran's left ankle and/or knee disability is service connected, the examiner should stated whether it is at least as likely as not that the Veteran's shoulder disability, was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected left ankle and/or knee disability.  Please specifically address whether there was any increase in severity of the Veteran's shoulder disability that was proximately due to or the result of the Veteran's left ankle and/or knee disability, and not due to the natural progress of the shoulder disability. 

E) The examiner should diagnose any back disability found to be present, to include degenerative disc disease and/or arthritis.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current back disability, had its onset in service or is related to any in-service disease, event, or injury, to include an injury documented in February 1969.

If the Veteran's left ankle and/or knee disability is service connected, the examiner should stated whether it is at least as likely as not that the Veteran's back disability, was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected left ankle and/or knee disability.  Please specifically address whether there was any increase in severity of the Veteran's back condition that was proximately due to or the result of the Veteran's left ankle and/or knee disability, and not due to the natural progress of the back condition. 

F) The examiner should diagnose any foot disability found to be present, to include arthritis.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current foot disability, had its onset in service or is related to any in-service disease, event, or injury, to include any foot injury documented in July 1969.

If the Veteran's left ankle and/or knee disability is service connected, the examiner should stated whether it is at least as likely as not that the Veteran's foot condition, was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected left ankle and/or knee disability.  Please specifically address whether there was any increase in severity of the Veteran's foot condition that was proximately due to or the result of the Veteran's left ankle and/or knee disability, and not due to the natural progress of the foot condition.  

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, to include December 1967, February 1969, and July 1969; VA outpatient treatment records; private treatment records; the November 2009 hearing transcript; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Additionally, the AMC should arrange for the Veteran to undergo a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should specify whether it is at least as likely as not that any current hearing loss disability had its onset in service or is causally related to military service, to include noise exposure due to heavy artillery fire in Vietnam and his MOS as a combat engineer.

The examiner is asked to review and expressly consider the significance of the Veteran's reported history of in-service noise exposure, VA outpatient treatment records that diagnose hearing loss, the November 2009 hearing transcript, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


